Exhibit 10.32


AMENDMENT NO 1. TO DELAWARE CITY WEST LADDER RACK TERMINALING SERVICES AGREEMENT
This Amendment No. 1 to Delaware City West Ladder Rack Terminaling Services
Agreement (this “Amendment”) is made and entered into as of December 28, 2017,
by and between PBF Holding Company LLC, a Delaware limited liability company
(the “Company”), and Delaware City Terminaling Company LLC, a Delaware limited
liability company as successor to Delaware City Terminaling Company II LLC (the
“Operator”) (each referred to individually as a “Party” or collectively as the
“Parties”).
WHEREAS, the Company and the Operator entered into that certain Delaware City
West Ladder Rack Terminaling Services Agreement which commenced as of October 1,
2014 (the “Agreement”);
WHEREAS, the Parties desire to amend the Agreement as set forth herein; and
NOW, THEREFORE, in consideration of the premises and the respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties do hereby agree as follows:
Section 1. Definitions. Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Agreement.
Section 2. Amendments.
(a)
Effective for 2017 and all subsequent Contract Years, Section 3.7 of the
Agreement is deleted in its entirety and replaced with the following:

“Section 3.7    Shortfall Payments. If, during any Contract Year, the Company
throughputs aggregate volumes less than the Minimum Throughput Commitment, as
adjusted pursuant to Section 6.2, for such Contract Year (a “Shortfall”), then
(in addition to Terminaling Service Fee) the Company shall pay the Operator an
amount (a “Shortfall Payment”) equal to the Terminaling Service Fee multiplied
by the difference between (a) the Minimum Throughput Commitment and (b) the
volume of Products actually delivered to the Terminal by the Company during the
applicable Contract Year. Notwithstanding the foregoing, on a quarterly basis if
the amount of revenue recognized under U.S. Generally Accepted Accounting
Principles does not otherwise agree to the amount of revenue billed for such
Contract Quarter, the Company shall prepay (a “Provisional Shortfall Payment”)
an amount equal to the Terminaling Service Fee multiplied by the difference
between (x) the Minimum Throughput Commitment and (y) the volume of Products
actually delivered to the Terminal by the Company during such Contract Quarter.
The Parties acknowledge and agree that Company shall be credited with all
Provisional Shortfall Payments made during a Contract Year for purposes of
determining whether there is a Shortfall Payment due for the Contract Year and
shall be entitled to a refund of any amounts paid in excess of the Shortfall
Payment. With respect to Contract Year 2017, the Parties acknowledge and agree
that Company shall be credited with all Shortfall Payments made prior to the
date of this Amendment for purposes


1

--------------------------------------------------------------------------------





of determining whether there is a Shortfall for such Contract Year. The Parties
acknowledge and agree that there shall be no carry-over of deficiency volumes
with respect to the Minimum Throughput Commitment and the payment by the Company
of the Shortfall Payment shall relieve the Company of any obligation to meet
such Minimum Throughput Commitment for the relevant Contract Year.”
(b)
Effective as of the date of this Amendment, Section 3.8 of the Agreement is
deleted in its entirety and replaced with the following:

“Section 3.8. Invoices. The Operator shall invoice the Company monthly (or, in
the case of a Provisional Shortfall Payment, quarterly or a Shortfall Payment,
annually) for all fees and payments under this Agreement. The Company will make
payments to the Operator on a monthly (or, in the case of a Provisional
Shortfall Payment, quarterly or a Shortfall Payment, annually) basis during the
Term with respect to amounts due to the Operator under this Agreement in the
prior month (or, in the case of a Provisional Shortfall Payment, Contract
Quarter or a Shortfall Payment, Contract Year) ten (10) days after its receipt
of such invoice. Any past due payments owed to the Operator hereunder shall
accrue interest, payable on demand, at the Prime Rate plus 400 basis points from
the due date of the payment through the actual date of payment. Payment of any
fee, Provisional Shortfall Payment or Shortfall Payment pursuant to this Section
3.8 shall be made by wire transfer of immediately available funds to an account
designated in writing by the Operator. If any such fee shall be due and payable
on a day that is not a Business Day, such payment shall be due and payable on
the next succeeding Business Day.”
Section 3. Choice of Law. This Amendment shall be subject to and governed by the
laws of the State of Delaware, excluding any conflicts-of-law rule or principle
that might refer the construction or interpretation of this Agreement to the
laws of another state. Subject to Article 26 of the Agreement, the Parties agree
to the venue and jurisdiction of the federal or state courts located in the
State of Delaware for the adjudication of all disputes arising out of this
Amendment.
Section 4. Entire Agreement. This Amendment, the Agreement, the Operation and
Management Services and Secondment Agreement and the Omnibus Agreement together
constitute the entire agreement among the Parties pertaining to the subject
matter hereof and supersede all prior agreements and understandings of the
Parties in connection therewith. No promise, representation or inducement has
been made by any of the Parties concerning the subject matter of this Agreement
and none of the Parties shall be bound by or liable for any alleged
representation, promise or inducement not so set forth. Except as amended
hereby, the terms of the Agreement remain in full force and effect.
Section 5. Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or portable document format (pdf)) for the
convenience of the Parties hereto, each of which counterparts will be deemed an
original, but all of which counterparts together will constitute one and the
same agreement.
[Remainder of Page Intentionally Left Blank]


2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have duly executed this Agreement on the date
first set forth above.
COMPANY:


PBF HOLDING COMPANY LLC
By:     /s/ Thomas O’Connor
Name: Thomas O’Connor
Title:    Senior Vice President, Commercial    


OPERATOR:


DELAWARE CITY TERMINALING COMPANY LLC


By:     /s/ Matt Lucey
Name: Matthew Lucey
Title:    Executive Vice President




